       Case 2:18-cv-00146-AJS-PLD Document 48 Filed 09/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TERRENCE ROSS,                               )
                                             )
                      Petitioner,            )       Civil Action No. 2:18-cv-146
                                             )
               v.                            )       Judge Arthur J. Schwab
                                             )       Magistrate Judge Patricia L. Dodge
COMMONWEALTH OF                              )
PENNSYLVANIA, et al.,                        )
                                             )
                      Respondents.           )

                                    MEMORANDUM ORDER

       Petitioner, Terrence Ross, is a Pennsylvania prisoner who is currently housed at SCI Forest.

Pending before the Court is his Consolidated Amended Petition for a Writ of Habeas Corpus (ECF

22), as amended (ECF 30), which he filed pursuant to 28 U.S.C. § 2254. Petitioner is challenging

the judgment of sentence imposed upon him by the Court of Common Pleas of Allegheny County

on December 15, 2014.

       This habeas action was referred to a United States Magistrate Judge for pretrial proceedings

in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local Rules of Court.

On August 14, 2020, the Magistrate Judge filed a Report and Recommendation (ECF 41)

recommending that that the Court deny each of Petitioner’s claims and deny a certificate of

appealability. Petitioner has filed Objections (47) to the Report and Recommendation.

       After de novo review of the pleadings and documents in the case, together with the Report

and Recommendation and Petitioner’s Objections thereto, the following ORDER is entered:

       AND NOW, this 9th day of September, 2020,




                                                 1
       Case 2:18-cv-00146-AJS-PLD Document 48 Filed 09/09/20 Page 2 of 2




       IT IS HEREBY ORDERED that the Consolidated Amended Petition for a Writ of Habeas

Corpus (ECF 22), as amended (ECF 30) is DENIED and a certificate of appealability is DENIED

as to each claim.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF 41) filed by the

Magistrate Judge on August 14, 2020, is adopted as the Opinion of the Court.

       The Clerk of Court shall mark this case CLOSED.



                                                       BY THE COURT:

                                                       s/Arthur J. Schwab
                                                       Arthur J. Schwab
                                                       United States District Judge



cc:    All Registered ECF Counsel and
       via first-class mail to Petitioner at his
       address of record




                                                   2
